                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JESUS BROWN,

                   Plaintiff,                             4:18CV3115

      vs.
                                                       MEMORANDUM
SGT. MILLIKAN, in their individual                      AND ORDER
capacities;

                   Defendant.


       This matter is before the court on three motions filed by Plaintiff: (1) Motion
to Amend to Change Defendant’s Name (filing no. 31); (2) Motion to Add Andy
Tran to Complaint (filing no. 32); and (3) Motion for Summons to issue on “T ony
Tran” and “Andy Tran” (filing no. 33). The substance of these motions was
addressed in the court’s December 6, 2019 Memorandum and Order granting
former Defendant Jonathan Chan’s Motion for Summary Judgment and granting
Plaintiff leave to file an amended complaint naming Andy Tran as a defendant.
(Filing No. 30.) Accordingly,

      IT IS ORDERED that:

      1.     Plaintiff’s motions (filing nos. 31, 32, & 33) are denied as moot.

      2.  Plaintiff is reminded that he has until January 6, 2020, to file an
amended complaint naming “Andy Tran” as a defendant in his individual capacity
only.

      3.    Within 21 days of the filing of an amended complaint naming him as
a defendant, Andy Tran shall file a waiver of service and an answer or other
responsive pleading in accordance with defense counsel’s representations to this
court.

      Dated this 11th day of December, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge




                                       2
